Citation Nr: 1222942	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 2007, for the grant of entitlement to service connection for sinusitis, to include on the basis of clear and unmistakable error (CUE) in a May 19, 2006 rating decision.

2.  Entitlement to an effective date earlier than December 19, 2007, for the grant of entitlement to service connection for sleep apnea, to include on the basis of CUE in a May 19, 2006 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to May 2006, with prior periods of reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for sinusitis in a May 19, 2006 rating decision.  She was sent notification of this determination on June 13, 2006, to her then address of record, which was not returned as undeliverable.  The Veteran did not initiate an appeal.

2.  At the time of the May 19, 2006 rating decision denying service connection for sinusitis, the correct facts, as they were known at the time, were before the RO and the statutory or regulatory provisions extant at that time were correctly applied.  

3.  Following the May 19, 2006 rating decision, the next communication pertinent to the issue of entitlement to service connection for sinusitis was a statement submitted by the Veteran received on October 12, 2007 claiming CUE in the May 19, 2006 decision.

4.  The first correspondence initiating a claim of entitlement to service connection for sleep apnea was received from the Veteran on December 19, 2007.
CONCLUSIONS OF LAW

1.  The RO's May 2006 rating decision denying the Veteran's claim for service connection for sinusitis is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.302(b), 20.1103 (2011).

2.  An effective date prior to October 12, 2007, for the grant of entitlement to service connection for sinusitis, to include on the basis of CUE in the May 19, 2006 RO rating decision, is not warranted.  38 U.S.C.A. §§ 5110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105(a), 3.159, 3.303, 3.400 (2011).

3.  An effective date prior to December 19, 2007, for the grant of entitlement to service connection for sleep apnea, to include on the basis of CUE in the May 19, 2006 RO rating decision, is not warranted.  38 U.S.C.A. §§ 5110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.1(p), 3.105(a), 3.159, 3.303, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

To the extent that these claims are for earlier effective dates for the grants of service connection, they are deemed to have arisen from an appeal of the initial effective dates following the grants of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

To the extent that these claims are ones for CUE in a prior rating decision, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of clear and unmistakable error in prior final decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Next, VA has a duty to assist the Veteran in the development of the claims for earlier effective dates.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured all of the pertinent service and medical records identified by the Veteran.  Furthermore, the issue in this case, that of an earlier effective date, does not depend upon the medical evidence but instead depends upon when the Veteran filed her claims.  There is no suggestion that any statement by the Veteran or procedural document is not of record.  Thus, additional evidentiary development would not be pertinent to this appeal.

Therefore, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.



II.  Analysis

Legal Criteria and Factual Background

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim re-opened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

If a decision by the RO goes unappealed, such is final.  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of this part.

"Clear and unmistakable error" is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

There is "clear and unmistakable error" when either the correct facts, as they were known at the time, were not before the adjudicator or where the statutory or regulatory provisions extant at that time were incorrectly applied.  A determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior decision.  See Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  Subsequently developed evidence is not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-236 (1993). 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  Final RO decisions are entitled to a presumption of validity.  Berger v. Brown, 10 Vet. App. 166, 169 (1997).

In this case, the Veteran submitted her original compensation claim in February 2006, which included a claim of entitlement to service connection for sinusitis.  That original claim included an address for the Veteran in Wichita Falls, Texas.  The original claim was filed while the Veteran was still on active duty.  At that time, the Veteran also submitted a document indicating that, effective May 1, 2006, her address would be in Cincinnati, Ohio.

The Veteran's separation document shows that her future mailing address was the one in Cincinnati, Ohio that she had reported on the previous document.

In a May 2006 rating decision, the RO denied entitlement to service connection for sinusitis on the basis that, while there was a diagnosis of chronic sinusitis in April 2004 during service, the Veteran underwent surgery in May 2004, and examination conducted in May 2006 was normal.  The examiner was unable to render a current diagnosis of sinusitis.

The notification letter, sent in June 2006, was addressed to the Veteran at her address in Cincinnati, Ohio.  The letter also informed the Veteran that recent medical records suggested she may have sleep apnea.  If she wished to file a claim of entitlement to service connection for sleep apnea, she was instructed to submit a written statement in support of her claim on an enclosed VA Form 21-4138.

The next correspondence received from the Veteran that addressed any claim was dated in August 2007.  At that time, she only filed claims of entitlement to service connection for a low back condition and bilateral knee condition, neither of which are at issue here.  Additional correspondence was received from the Veteran in September 2007 that addressed other claims, which are not on appeal here.

In an October 12, 2007, written statement, the Veteran asserted CUE in the denial of entitlement to service connection for sinusitis.  She contended that, while the RO did not believe that this disorder was chronic, it had been listed in her service treatment records.

In a November 2007 written statement, the Veteran's husband indicated that he witnessed the Veteran having trouble breathing and snoring at night.

On December 19, 2007, VA received the Veteran's claim of entitlement to service connection for sleep apnea.

In a January 2008 written statement, the Veteran asserted that she was treated for chronic sinusitis and sleep apnea in service.  She had surgery in May 2004 for these disorders.

In a May 2008 rating decision, the RO awarded service connection for sleep apnea and sinusitis, assigning an effective date of December 19, 2007 for each disability.

In June 2008, the Veteran raised a claim of CUE in the May 19, 2006 rating decision with regard to both of her claims.  She noted that the rating decision mentioned that she had a diagnosis of chronic sinusitis in service.  However, she contends that, while she made a complete recovery from her surgery in May 2004, she still suffered from chronic sinusitis with acute flare-ups.  She believes this should have been granted service connection from the day after she was discharged from service, since the service treatment records show a diagnosis of chronic sinusitis.  She also mentioned that the June 2006 notice letter notes the diagnosis of sleep apnea and asked her if she wished to file a claim.  She states that she was diagnosed with sleep apnea and nasal obstruction while on active duty.  She feels that sleep apnea should also have been service-connected from the day after she separated from service.  The subsequent May 2008 rating decision grants entitlement to service connection for both disabilities as chronic conditions.  Since these diagnoses were contained in her service treatment records, she believes that the effective date of service connection should be the day after discharge.

In her June 2008 notice of disagreement, the Veteran stated that she was diagnosed as having sleep apnea and sinusitis in May 2004.  She contends that, instead of a claim of entitlement to service connection for sleep apnea being inferred in May 2006, it should have been adjudicated and service connected.  The evidence needed to establish service connection was already of record.  She did not believe that any additional evidence would have been obtained by her filing a claim for service connection.  She pointed out that a claim of entitlement to service connection for anemia was granted, even though she did not file such a claim.  She believes that a regulation was misapplied in not adjudicating service connection for sleep apnea at that time.  She also believed that, since her diagnosis in service was for chronic sinusitis, a regulation was misapplied, and service connection should have been awarded.  In that same statement, the Veteran contends that she was not properly notified of the May 2006 rating decision because it was sent to her grandfather's house in Ohio and not the address in Illinois that she had listed on her DD Form 214.  Because it was sent to this address, she did not receive it for several months after it was dated.

In a March 2009 rating decision, the RO found clear and unmistakable error and assigned an effective date of October 12, 2007 for the grant of entitlement to service connection for sinusitis, based upon the date that the Veteran submitted her claim.

In an April 2009 written statement, the Veteran again alleged that she did not receive the May 2006 decision notification in a timely manner.  She contended that, although she submitted her original claim noting an address in Ohio, the latest address of record was one in Illinois, which was listed on her DD Form 214 and noted as her address following separation.  She believes that it was clear that her latest address of record was in Illinois.  Because it was mailed to an address in Ohio, she did not receive it until October, shortening the time in which she could file an appeal.  She then contended, again, that sinusitis and sleep apnea are chronic conditions which are not curable.  Therefore, the evidence of record in May 2006 should have led to service connection grants for both disabilities.  She also states that the rating decision was incorrect in stating that she denied sinus problems during the VA examination.  She submitted a copy of a medical history form she filled out that showed she reported a history of sinusitis since 2002.

Sinusitis

Based on the evidence of record, the Board finds that the decision of the RO in May 2006 that entitlement to service connection for sinusitis was denied is final.  Specifically, the decision was rendered on May 19, 2006, and notice of the decision was mailed on June 13, 2006.  The Veteran had one year from the notification in which to file a notice of disagreement.  There is no dispute as to whether or not she filed a notice of disagreement within one year of the June 13, 2006 notice.

However, the Veteran has argued that the notice was sent to the wrong address, causing her to receive it three months later than the notification date.  She has contended that the notice was not sent to her latest address of record, asserting that her separation document contained an address in Illinois.  However, a review of the record shows that her separation document contained the same address in Ohio that she listed on a document submitted to the RO as her address of record effective May 1, 2006.  The notice was sent June 13, 2006, prior to any change of address being submitted to the RO.  A veteran must inform VA of any change of address, so that VA may be able to contact her.  The duty to assist is not a one-way-street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran's address had changed, she needed to inform the RO, so that she could receive any correspondence.

Furthermore, the Veteran has stated that she did receive this notice; however, it was three months after the letter was issued.  Nevertheless, this dates her receipt of the letter in September 2006.  No correspondence from the Veteran references a claim of entitlement to service connection for sinusitis within one year of September 2006, as the next mail received was the October 12, 2007 letter that serves as the current effective date of the claim.

The law requires only that the VA mail a notice and then presumes the regularity of the "administrative process" in the absence of clear evidence to the contrary.  See Mindenhall v. Brown, 7 Vet, App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (citing to United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  That is, the Veteran must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses that could have been used to contact him in order to rebut the presumption of regularity.  See Davis v. Principi, 17 Vet. App. 29   (2003); Mindenhall, supra.

In this case, the notification letter was sent to the Veteran's last known address and was not returned as undeliverable.  In fact, the Veteran asserts that the letter was received at her grandfather's house and was then transferred to her by her aunt.  The fact that it took three months for her aunt to transfer the correspondence is not clear evidence to contradict the presumption of regularity, as it does not allege that any government employee did not perform his or her duty.  Nevertheless, even if the Veteran had one year from the date she says she received the letter, she did not submit a notice of disagreement to initiate an appeal of the May 2006 denial.  As such, the decision was final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

Therefore, the Board will turn to the question of whether there is CUE in the May 2006 RO decision that denied service connection for sinusitis.  The Veteran's allegations in this regard are as follows.  First, she contends that, because her diagnosis in service was for chronic sinusitis, service connection should have been granted, despite negative findings on examination.  She asserts that "a regulation was misapplied."  Second, she contends that the May 2006 rating decision incorrectly reported that she denied any sinus problems on VA examination in March 2006.

While the Veteran did not specify which regulation she believes was misapplied in not granting entitlement to service connection for a disability diagnosed in service as "chronic," the Board infers this to refer to 38 C.F.R. § 3.303(b).  That code indicates that, with a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributed to intercurrent causes.  In this case, VA examination in March 2006 was normal.  As such, while the diagnosis of "chronic" sinusitis during service was correctly noted by the RO in the rating decision, there was no subsequent manifestation of the sinusitis, for which service connection could be awarded.  As such, there is no error of law shown.

As to the Veteran's allegation that the RO incorrectly reported that she denied any sinus problems during the March 2006 VA examination, a review of the VA examination report shows that she did, in fact, deny current sinus problems.  She also reported a history of sinusitis since 2002, which is information identical to what the Veteran has subsequently submitted.  Since the RO and the rating decision accurately reported the information contained in the March 2006 VA examination report, there is no error of fact shown.

As such, based on the evidence, the Board finds that there is no error of law or fact shown in the May 2006 RO rating decision with regard to the denial of entitlement to service connection for sinusitis, and CUE in that decision is not demonstrated.  That decision, therefore, became final and binding on the Veteran when she did not initiate an appeal, and could only be reopened with new and material evidence.

Thus, when the RO granted the Veteran's October 12, 2007 petition to reopen, the date of receipt of that petition was the earliest possible effective date for this claim.  See 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400(b)(2)(i) (2011) (where claim received over a year after separation from service, effective date is date of receipt of claim, or date entitlement arose, whichever is later); Waddell v. Brown, 5 Vet. App. at 456 (by statute and regulation, the effective date for service connection based on a reopened claim cannot be the date of receipt of an original claim which was previously denied).  As the effective date of the grant of service connection for the Veteran's sinusitis is the earliest possible, she cannot be entitled to an earlier one, and her claim for an earlier effective date must therefore be denied.

Sleep Apnea

With regard to her claim for an earlier effective date for sleep apnea, the Veteran asserts that this claim should have been adjudicated in May 2006.  It appears that she believes that the claim was raised by the record at that time.  She believes that a "regulation was misapplied" in not adjudicating the claim at that time.  She does not reference a specific regulation.

After reviewing the evidence, the Board finds that there was no error of law in not adjudicating entitlement to service connection for sleep apnea in May 2006.  Furthermore, the claim was not raised by the record at that time.  As noted above, a claim is characterized by a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  Nothing in the record dated prior to December 19, 2007 suggests that the Veteran had filed a claim seeking service connection for sleep apnea.  There is no legal or regulatory basis for her contention that this claim was raised by the record and should have either been on appeal since that time or adjudicated in May 2006.  Therefore, an error of law is not found in the May 2006 RO rating decision on this basis, and CUE in that rating decision is not shown.

Additionally, the June 2006 notice letter, which has already been determined to have been sent to her then address of record and to have been received by the Veteran, specifically informed the Veteran that a claim of entitlement to service connection for sleep apnea had not been raised and would not be adjudicated by the RO unless she returned a written statement asserting that she wished to raise such a claim.  The Veteran did not submit any such claim until December 19, 2007.

Furthermore, the Veteran asserts, generally, that the effective date for the grant of service connection for sleep apnea should be the date after her separation from service, since a notation of the diagnosed disability was in her service treatment records.  However, an effective date is not assignable on this basis.  Instead, in this case, an effective date no earlier than the date of the claim submitted by the Veteran may be assigned.  That date is December 19, 2007, the date on which she is already entitled to service connection for sleep apnea, and an earlier effective date may not be granted.  38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400(b)(2)(i) (2011).


ORDER

Entitlement to an effective date earlier than October 12, 2007, for the grant of entitlement to service connection for sinusitis, to include on the basis of CUE in a May 19, 2006 rating decision, is denied.

Entitlement to an effective date earlier than December 19, 2007, for the grant of entitlement to service connection for sleep apnea, to include on the basis of CUE in a May 19, 2006 rating decision, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


